Citation Nr: 0532967	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-27 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was before the Board in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the RO has failed to 
comply with instructions contained in the Board's June 2004 
remand.  In this regard, the Board notes that the June 2004 
Board remand directed the RO to "obtain the report of a VA 
psychiatric compensation examination conducted in July 
2001."  It does not appear that an attempt to obtain this 
report was undertaken (other than to ask the veteran for a 
copy of the report).  As such, this case must be remanded to 
ensure compliance with the instructions contained in the 
August 2004 Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should document the efforts used to obtain a 
copy of the July 2001 VA examination.

The Board notes that further information useful to obtaining 
the July 2001 VA psychiatric examination is contained in the 
medical history portion of the veteran's May 2003 VA mental 
disorders examination.

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should attempt to obtain the 
report of a VA psychiatric compensation 
examination conducted in July 2001 
(referenced in the medical history 
portion of the veteran's May 2003 VA 
mental disorders examination).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


